The bill in question is somewhat lacking in clearness of averment, but if, considering defects of form amended, it contains equity, it should be heard, however denominated. If, on the other hand, it contains no equity, it was properly taken from the files; the method being in that case immaterial. From the opinion filed by the judge below, it appears that the motion to strike was entertained and granted, for the reason that the litigation shown by the bill in the main cause, and the proceedings thereunder had been closed by final decree adjudicating all the rights of the parties, and that there was no cause or occasion shown for the further invocation of the powers of the court with reference to the same subject-matter — that neither a supplemental bill nor an original bill in the nature of a supplemental bill would lie. This, we think was error. The bill in question averred facts material to the matter in controversy in the main cause and occurring since the final decree. Clearly, such facts could not be introduced as furnishing a basis of relief by way of amendment to the original bill. P.  M. Mutual Ins. Co. v. Selma Savings Bank,63 Ala. 595. Hence relief must be had by way of supplemental bill or original bill in that nature. Such bill may be filed as well after decree as before, and, when brought after, it may be either in aid of the decree or, in some circumstances, to have the original direction reconsidered and revised in case of defect or mistake. 1 Whitehouse, Eq. Pr. pp. 256, 257, 295; 21 C. J. 544, § 662; Ramey v. Green, 18 Ala. 771. A supplemental bill is a continuation of the original suit and draws to itself the advantages of the proceedings therein, but seeks to supply some defect which has arisen in the progress thereof; and, when new parties and new interests are to be brought before the court, the proper remedy is by an original bill in the nature of a supplemental bill. Bowie v. Minter, 2 Ala. 406. On its face, the bill in question seeks to bring before the court new parties and may therefore be denominated an original bill in the nature of a supplemental bill. Objections apparent on the face of the bill should have been taken by demurrer; otherwise by plea or answer. 1 Whitehouse, Ib.; 21 C. J. p. 547, § 668. In that case complainant would have had an opportunity to amend.
As we have stated, the submission was for final decree on pleadings and evidence. The pleadings in the original cause were due to be considered, and the note of submission properly included the evidence taken in advance of the decree in the original cause and so is now before this court. Assuming that complainant's purpose, having in view the situation presented by his last bill, is to enforce and, if necessary, revise the decree in the original cause to the end that equity may be accomplished, and that the court is indifferent to the label on the bill if grounds of further equitable action be shown, we will consider now what relief the facts would have authorized on a bill properly framed, *Page 670 
or even on the bill as it was; no objection having been taken to the frame of it.
In a general way we have stated the purpose of the original bill. Complainant, supposing that G. A. Matthews owned the entire fee, had bargained for the entire title to the land. The memorandum of the contract, which is set out in the opinion in Matthews v. Bartee, 209 Ala. 25, 95 So. 289, gave no notice that persons other than the defendant G. A. Matthews owned an interest in the land, or that he was assuming to act for others. But it appeared from the testimony of Matthews taken in the original cause, that he and a brother, who had died some years prior to the contract alleged, had owned the land as tenants in common — this state of the title was confirmed by evidence taken after the filing of the supplemental bill — that his brother's widow was in possession by tenants under his (defendant's) management; that he supposed she owned a half interest in the land; and that in the negotiation with complainant he assumed to represent her interest as well as his own, but that afterwards she refused to carry out the trade he had made with complainant. According to his testimony, he had another reason also why the trade was not consummated, viz.: That complainant had unduly delayed to perform his part of the agreement, but the court, by its decree in the original cause, found this contention against the defendant, and correctly so. And it seems that defendant G. A. Matthews, assuming, in accordance with his theory as to complainant's forfeiture by delay, that complainant had acquired no interest or right by his contract, had joined with his brother's widow in executing the conveyance to M. J. Reeder complained of in the amendment by which Reeder was brought in as a party defendant. Such being the state of the title, complainant was entitled to a conveyance from Matthews of his half interest, with an abatement of the purchase money, if he was willing to accept that partial relief as being all the court could decree on the facts — this under the prayer for such other, further, additional, or general relief as the facts of the case might warrant. But the court decreed a conveyance from defendant Matthews as if he owned the entire fee, on condition that complainant deposit the entire purchase money in the registry of the court for the use and benefit of Matthews. This left complainant to choose whether he would deposit the full purchase money in order to have a deed that would operate as a conveyance of a half interest only or would forfeit all relief. We think he pursued the course he was in equity entitled to pursue when he deposited the full purchase money and filed his bill, praying in the alternative for such title as the parties defendant to the original bill could convey and an abatement of the purchase money to compensate him for the loss of the remaining interest. The facts in evidence furnish material for a proper supplemental bill strictly so called as against the defendants to the original cause.
But as to Luke Matthews and others brought into the cause for the first time by the bill in question, it is to be inferred very clearly from the evidence that they derived title from G. A. Matthews' cotenant, his deceased brother, against whom complainant had no right or claim. Against his heirs and those claiming exclusively under him or them, the court could render no decree in favor of complainant. Nor was the integrity of C. M. Reeder's title, to whom Luke Matthews and others had conveyed, affected in any way by the fact that he paid nothing for his conveyance. If it be assumed — and on the evidence it could hardly be more than a shrewd surmise — that he took his conveyances for the use and benefit of his father, the defendant M. J. Reeder, still the latter's right to acquire an outstanding independent title cannot be questioned. M. J. Reeder was made a party defendant, not because complainant had contractual rights as against him, but in order to prevent the embarrassment of complainant's cause by G. A. Matthews' conveyance to him pendente lite. The bill in question is in form an original bill in the nature of a supplemental bill, but, on the facts, it is devoid of equity as against C. M. Reeder or Luke Matthews and the others in like case with him. It follows that, looking to results only, C. M. Reeder and Luke Matthews and others were properly allowed to depart with their costs.
As to C. M. Reeder and Luke Matthews and others in like case with him, the decree striking the bill in question is affirmed. As against G. A. Matthews and M. J. Reeder, the decree striking the bill is reversed, and the cause remanded for a decree in accordance with this opinion.
Affirmed in part; reversed and remanded in part.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.